DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 4/28/2022.
Claims 27-28, 30-32, 35-37,46, 49-50, and 52-53 have been amended. Claim 1-26, 40, and 43-44 have been cancelled. Claims 57-59 have been added. Claims 27-39, 41-42, and 45-59 are pending and addressed below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 27, 29-30, 33-34, 36-37, 39, 41, 45-48, 51, 53-55, and 58-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lennox (U.S. PGPub. No. 20040243202).
Regarding claim 27, Lennox teaches:
A cooling cap assembly comprising: a flexible heat exchanger configured to remove heat from a scalp of a patient; (Para. 0058-0059; Fig. 4, head cooling device 14, cooling circulation space 28) 
and a cooling unit fluidly coupled to the heat exchanger and configured to circulate fluid through the heat exchanger, (Para. 0058; Fig. 1-2, thermal delivery system 150)
the cooling unit comprising a controller (Para. 0042; Fig. 1, thermal delivery system includes console 1)
configured to: determine a power source for the cooling unit; (Para. 0057, 0092; console docks with base station or operates via battery)
and select an active operation state of the cooling unit based on the determined power source. (Para. 0057, 0092; console operates on battery or docking station; power output of battery decreases overtime)
Regarding claims 29 and 47, Lennox teaches:
The cooling cap assembly of claim 27, (described above)
The method of claim 46, (described above)
wherein the cooling unit comprises a compressor and a pump. (Para.0046, 0057; Fig. 2, pump 60, gas based refrigeration apparatus read as compressor)
Regarding claims 30 and 48, Lennox teaches:
The cooling cap assembly of claim 29, (described above)
The method of claim 47, (described above)
wherein the active operation state is one of a full power state, a partial power state, and a battery power state. (Para. 0048, 0057, 0092; full power state when console docks on base station, battery power state when the de-docked from base station, partial power state when power output battery decreases)
Regarding claims 33 and 55, Lennox teaches:
The cooling cap assembly of claim 30, (described above)
The method of claim 48, (described below)
wherein the cooling unit further comprises a battery, (Para. 0047; Fig. 2, battery 75)
 and wherein the battery is recharging in the full power state. (Para. 0047)
further comprising recharging a battery of the cooling unit in the full power state. (Para. 0047)
Regarding claim 34, Lennox teaches:
The cooling cap assembly of claim 29, (described above)
wherein the power source comprises one or more of an AC power source, an auxiliary power source, and a battery of the cooling unit. (Para. 0044; Fig. 2, battery 75)
Regarding claim 36, Lennox teaches:
The cooling cap assembly of claim 34, (described above)
wherein the operation state is a battery power state when the determined power source is the battery of the cooling unit. (Para. 0057)
Regarding claim 37, Lennox teaches:
The cooling cap assembly of claim 36, (described above)
wherein the operation state is a partial power state when the determined power source is the auxiliary power source. (Para. 0092; battery is the auxiliary source, and power decreases over time)
Regarding claims 39 and 54, Lennox teaches:
The cooling cap assembly of claim 34, (described above)
The method of claim 53, (described above)
wherein the battery power state comprises control loop monitoring only and the partial power state comprises active closed-loop control. (Para. 0055; sensors are used to monitor the body, the user can choose to control operation of the console to control the cooling in response to the measurements)
Regarding claim 41, Lennox teaches:
The cooling cap assembly of claim 27, (described above)
wherein the cooling unit circulates the fluid through the heat exchanger at a temperature of from about -10° C to about 5 C. (Para. 0054, 0061)
Regarding claim 45, Lennox teaches:
The cooling cap assembly of claim 27, (described above)
wherein the cooling unit comprises a user interface configured to receive patient input to control the cooling unit. (Para. 0042; Fig. 1, control panel 4)
Regarding claim 46, Lennox teaches:
A method of controlling cooling of a scalp of a head of a chemotherapy patient comprising: applying a cooling cap assembly to the head, (Para. 0058-0059; Fig. 4, head cooling device 14) 
wherein the cooling cap assembly comprises a flexible heat exchanger; (Para. 0058-0059; Fig. 4, head cooling device 14, cooling circulation space 28) 
circulating a fluid through the heat exchanger using a cooling unit fluidly coupled to the heat exchanger, (Para. 0058; Fig. 1-2, thermal delivery system 150)
wherein the cooling unit comprises a plurality of active operation states; (Para. 0057, 0092; console operates on battery or docking station; power output of battery decreases overtime)
determining a power source of the cooling unit; (Para. 0057, 0092; console docks with base station or operates via battery)
and selecting the operation state of the cooling unit based on the determined power source. (Para. 0057, 0092; console operates on battery or docking station; power output of battery decreases overtime)
Regarding claim 51, Lennox teaches:
The method of claim 46, (described above)
wherein the power source comprises one or more of an AC power source and a battery of the cooling unit.  (Para. 0044)
Regarding claim 53, Lennox teaches:
The method of claim 51, (described above)
wherein the operation state is a battery power state or a partial power state when the determined power source is the battery of the cooling unit. (Para. 0092)
Regarding claim 58, Lennox teaches:
The method of claim 46, (described above)
wherein determining the power source of the cooling unit comprises determining the power source is other than an AC power source, (Para. 0042, 0092; battery powered is the other power source)
and the active operation state of the cooling unit restricts a maximum power level of the cooling unit based on the determined power source being other than the AC power source. (Para. 0092; battery power decreases over time)
Regarding claim 59, Lennox teaches:
A cooling cap assembly comprising: a flexible heat exchanger configured to remove heat from a scalp of a patient; (Para. 0058-0059; Fig. 4, head cooling device 14, cooling circulation space 28)
a cooling unit fluidly coupled to the heat exchanger and configured to circulate fluid through the heat exchanger, (Para. 0058; Fig. 1-2, thermal delivery system 150)
the cooling unit comprising a battery, (Para. 0044; Fig. 2, battery 75)
and a controller (Para. 0042; Fig. 1, thermal delivery system includes console 1)
configured to: determine a power source for the cooling unit among at least an auxiliary power source and the battery of the cooling unit; (Para. 0057, 0092; console docks with base station or operates via battery)
select a first operation state of the cooling unit when the determined power source is an auxiliary power source; (Para. 0057; console operates on docking station)
select a second operation state of the cooling unit different from the first operation state when the determined power source is the battery. (Para. 0092; console operates on battery and power output of battery decreases overtime)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28, 35 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennox in view of Lennox ‘951 (U.S. PGPub. No. 20100137951).
Regarding claim 28, Lennox teaches the cooling cap assembly of claim 27 (described above). Lennox teaches the console operating on a battery or docking station, read as two different power sources. However, Lennox does not explicitly fluid flow rates associated with the power source. 
In a similar device by the same inventor, Lennox ‘951 teaches a flow rate adjustment mechanism to control the flow of fluid from the console (Para. 0081). Therefore, the maximum fluid flow rate is capable of being adjusted when the power source is either from the battery or docking station. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Lennox based on the teachings of Lennox ‘951 to incorporate a fluid flow rate based on the determined power source wherein the power source corresponds to different maximum fluid flow rate in order to allow the user to adjust the flow of the cooling fluid during operation (Lennox ‘951, Para. 0081). 
Regarding claims 35 and 52, Lennox teaches the cooling cap assembly of claim 29 (described above) and the method of claim 51 (described above). Lennox does not explicitly describe the power source being an AC power source. 
In a similar device by the same inventor, Lennox ‘951 teaches wherein the operation state is a full power state when the determined power source is the AC power source. (Para. 0082). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Lennox to incorporate an AC power source, as taught by Lennox ‘951 in order to effectively provide power to the device.  

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennox in view of Ellis (U.S. PGPub. No. 20020019654).
Regarding claim 38, Lennox teaches the cooling cap assembly of claim 34 (described above). Lennox does not explicitly disclose the car auxiliary power being a car battery. 
In related personal thermal management art, Ellis teaches plugging the wherein the auxiliary power source is a car battery (Ellis, Para. 0041). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Lennox based on the teachings of Ellis to incorporate a car battery as the auxiliary power source in order to provide power to the device on the go and in non-hospital settings. 

Claims 42 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennox in view of Stormby (U.S. PGPub. No. 20100186436).
Regarding claims 42 and 56, Lennox teaches the cooling cap assembly of claim 27 (described above) and the method of claim 46 (described above). Lennox further teaches inflatable bladder (Para. 0111), but does not teach the member being releasable coupled to an outer shell. In related head cooling art, Stormby teaches:
wherein the cooling cap assembly further comprises an inflatable member releasably coupled to the heat exchanger, (Para. 0013, 0055; Fig. 10, inner head cover 100; inner head cover and thermal exchange cap are two separate elements)
and an outer shell coupled to the inflatable member. (Para. 0054; Fig. 2, outer insulating cover 12 is arranged over thermal exchange cap and inner head cover and thus coupled/connected to them)
further comprising releasably coupling an inflatable member to the heat exchanger, 
(Para. 0013, 0055; Fig. 10, inner head cover 100; inner head cover and thermal exchange cap are two separate elements)
and releasably coupling an outer shell to the inflatable member. (Para. 0054; Fig. 2, outer insulating cover 12 is arranged over thermal exchange cap and inner head cover and thus coupled/connected to them)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Lennox based on the teachings of Stormby to incorporate an inflatable member releasable coupled to the heat exchanger and an outer shell coupled to the inflatable member in order to stabilize the cap on the patient (Stormby, Para. 0038) and minimize air gaps between the patients head and the thermal exchange cap, thus improving thermal conduction (Stormby, Para. 0055). 
Allowable Subject Matter
Claims 31-32, 49-50 and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Examiner has cited Lennox (U.S. PGPub. No. 20040243202) as the most pertinent prior art reference, which teaches a similar cooling device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “wherein the pump and the compressor are active in the full power state, the pump is active and the compressor is restricted to a reduced power state in the partial power state based on the determined power source being an auxiliary power source, and the pump is active and the compressor is restricted to inactive in the battery power state based on the determined power source being a battery” and recited in claim 31 and similarly in claim 49. The identified prior art describes a full power state, partial power state and battery power state, but does not explicitly disclose the compressor and pump being restricted as claimed by the applicant. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Regarding claim 57, Lennox teaches the using an auxiliary power source and battery of cooling unit. However, the reference fails to teach “active operation state of the cooling unit restricts a maximum power level of a compressor of the cooling unit based on the determined power source being among the auxiliary power source and the battery” as described in claim 57. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Response to Arguments
Applicant’s arguments, see page 8, filed 4/28/2022, with respect to the drawings have been fully considered and are persuasive.  The objection of 1/28/2022 has been withdrawn. 
Applicant’s arguments, see page 8, filed 4/28/2022, with respect to the claims have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of 1/28/2022 has been withdrawn. 
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not anticipated by Lennox ‘951 are moot in view of the new rejections under Lennox (U.S. PGPub. No. 20040243202). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794